concurring and dissenting.
The concerns addressed by the U.S. Supreme Court in Doyle v. Ohio, 426 U.S. 610, 96 S.Ct. 2240, 49 L.Ed.2d 91 *98(1976) and Wainwright v. Greenfield, 474 U.S. 284, 106 S.Ct. 634, 88 L.Ed.2d 623 (1986) are obviously not implicated in the factual setting of the instant appeal. In Doyle, the concern was occasioned by the attempted use of silence following the administration of Miranda warnings for impeachment purposes. In Wainwright, the silence was sought to be used as affirmative proof of sanity. Here, voluntary statements after the warnings are the subject of the inquiry. The Commonwealth sought to use these statements to rebut the defendant’s claim of insanity. . There is no basis for claiming that the legitimate constitutional concerns raised in the Doyle and Wainwright cases in any way suggest such. a concern is present in this instance.
I, therefore, cannot agree with the opinion of the Court in its affirmance of the suppression of the third statement under inquiry. Appellee asked an attorney if she was his lawyer. When she said no, he stated he did not wish to converse with her further. Clearly this demonstrated a judgmental determination! The Court in Wainwright stated, “[w]hat is impermissible is the evidentiary use of an individual’s exercise of his constitutional rights after the State’s assurance that the invocation of those rights will not be penalized.” 474 U.S. at 295, 106 S.Ct. at 640.
In this instance, what the Commonwealth sought to introduce was neither an invocation of the constitutional right to remain silent nor a statement made in conjunction with that right. Under the facts, appellee had already been advised of his rights by the arresting officers and had indicated a desire to remain silent. The conversation which included the third statement was initiated by appellee and not connected with any type of interrogation. Consequently, the use of the statement triggers no constitutional issue. However, appellee’s decision to not further converse is relevant to a determination as to his competency.
Thusly, I am constrained to dissent from the part of the mandate that affirms the suppression of that statement.